Citation Nr: 1744474	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to January 11, 2016, for residuals of left knee injury, status post surgery with degenerative changes; and in excess of 40 percent from January 11, 2016, to February 15, 2017, and in excess of 30 percent beginning May 1, 2018, for left knee total replacement, previously evaluated as limitation of extension of the left knee.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 1992, with a period of inactive duty for training from February 1988 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, as relevant, continued the Veteran's 10 percent rating for residuals of left knee injury, status post surgery with degenerative changes, under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010 (2016).  
 
In June 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In August 2015, the Board remanded the case for additional development.

While on remand, a January 2016 rating decision discontinued the 10 percent rating for left knee injury, status post surgery with degenerative changes, and recharacterized the Veteran's left knee disability as limitation of extension of the left knee, and assigned a 40 percent rating pursuant to Diagnostic Code 5003-5261, effective January 11, 2016.  Thereafter, a March 2017 rating decision again recharacterized the Veteran's left knee disability as left knee total replacement, and assigned a 100 percent rating, effective February 15, 2017, and a 30 percent rating, effective May 1, 2018.  Consequently, the issue on appeal has been characterized as shown on the title page of this decision.  The case now returns for further appellate review.

The Board notes that, following the recertification of the appeal to the Board in March 2016, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the Florida Department of Veterans Affairs (FDVA) in February 2017.  As such, FDVA was not provided with the opportunity to submit a Statement of Accredited Representative in Appealed Case (VA Form 646) prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During the course of the appeal, the Veteran was afforded VA examinations in January 2011, April 2013 (conducted in connection with an examination of his right knee), November 2015 (conducted in connection with an examination of his back), and January 2016.  However, since his most recent examination, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Thereafter, the Court addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Upon a review of the Veteran's VA examinations performed during the course of the appeal, it does not appear that such conformed to the Court's holdings in Correa and Sharp.  However, as the Veteran is currently recovering from his total left knee replacement and is currently in receipt of a 100 percent rating, a reexamination of his left knee disability at this time is not appropriate.  Therefore, the Board finds that a remand is necessary in order to obtain a retrospective medical opinion addressing the findings in the prior examinations conducted during the appeal period pursuant to the Court's holdings.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records from the Tampa facility dated from March 2017 to the present.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the January 2016 supplemental statement of the case, which encompasses VA treatment records dated from December 2015 to March 2017.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from March 2017 to the present from the Tampa facility, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Forward the record to an appropriate VA examiner so as to offer a retrospective opinion regarding the findings referable to the Veteran's left knee disability rendered at previous VA examinations.  The record, to include a complete copy of this remand, must be made available to the examiner.  

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted during the course of the appeal in January 2011, April 2013 (conducted in connection with an examination of his right knee), November 2015 (conducted in connection with an examination of his back), and January 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

Additionally, if the Veteran endorsed flare-ups at any of the above referenced VA examinations, the examiner should offer an opinion as to whether additional loss of range of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the January 2016 supplemental statement of the case, which encompasses VA treatment records dated from December 2015 to March 2017.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


